UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1478


WAYNE E. PATTERSON,

                    Plaintiff - Appellant,

             v.

LIEUTENANT R.T. YEAGER, individually and in his official capacity, South
Charleston Police; JOHN DOE 1-7, seven unknown, individually and in their
official capacities; L.S. THOMAS; R.P. MCFARLAND,

                    Defendants - Appellees,

             and

CITY OF SOUTH CHARLESTON, WEST VIRGINIA, a municipal corporation;
OFFICER T.A. BAILES, individually and in his official capacity, South
Charleston Police; OFFICER A.R. LINDELL, individually and in his official
capacity, South Charleston Police; MAGISTRATE JULIE YEAGER,

                    Defendants.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., District Judge. (2:12-cv-01964)


Submitted: September 18, 2018                             Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Wayne E. Patterson, Appellant Pro Se. Duane J. Ruggier, II, PULLIN, FOWLER,
FLANAGAN & POE, PLLC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Wayne E. Patterson appeals from the district court’s order awarding costs of

$2,153.32 to the Defendants as the prevailing party in Patterson’s civil action. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Patterson v. R.T. Yeager, No. 2:12-cv-01964 (S.D.W. Va.

Mar. 27, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                           3